 
 Z:\XMLBILLS\H866_ENR.XMLJenelleP9/13/2006 14:56JenelleP09/13/2006 10:07 
 
[Discussion Draft] 
H.L.C.  
(Original Signature of Member) 
[DISCUSSION DRAFT] 
 
 


 HR 866 ENR: To make technical corrections to the United States Code.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 866 
 
AN ACT 
To make technical corrections to the United States Code. 
 
 
1.PurposeThe purpose of this Act is to make technical corrections to the United States Code relating to cross references, typographical errors, and stylistic matters.  
2.Title 10, United States CodeIn section 2701(i)(1) of title 10, United States Code, in the paragraph catchline, strike miller act and substitute sections 3131 and 3133 of title 40. 
3.Title 23, United States CodeTitle 23, United States Code, is amended as follows: 
(1)In section 107(a), strike the Act of February 26, 1931, 46 Stat. 1421 and substitute sections 3114 to 3116 and 3118 of title 40. 
(2)In section 210(e), strike the Act of February 26, 1931; 46 Stat. 1421 and substitute sections 3114 to 3116 and 3118 of title 40. 
4.Title 28, United States CodeTitle 28, United States Code, is amended as follows: 
(1)In the analysis for chapter 91, in the item related to section 1499, strike Contract Work Hours and Safety Standards Act and substitute chapter 37 of title 40. 
(2)In section 1499, in the section heading, strike Contract Work Hours and Safety Standards Act and substitute chapter 37 of title 40. 
5.Title 36, United States CodeTitle 36, United States Code, is amended as follows: 
(1)In the analysis for chapter 5, after the item related to section 509, insert the following: 
 
 
510. Disclosure of and prohibition on certain donations. 
(2)In the analysis for chapter 5, in the last item, which is related to Authorization of appropriations, strike 510 and substitute 511. 
(3)In the analysis for chapter 23, in the item related to section 2306, strike museum and substitute Museum. 
(4)In section 2301, in the first sentence, strike United State Government and substitute United States Government. 
(5)In section 20908(c), strike board or directors and substitute board of directors. 
(6)In section 40103(13), strike laws of the each State and substitute laws of each State. 
(7)In section 70912(b), strike Corporation and substitute corporation. 
(8)In section 150511(b), strike with secretary and substitute with the secretary. 
(9)In section 151303(c), strike The Chairman and substitute The chairman. 
(10)In section 153513(a)(1), strike (16 U.S.C. 1 et seq.), known as the National Park Service Organic Act)) and substitute (16 U.S.C. 1 et seq.) (known as the National Park Service Organic Act). 
(11)In section 220104(a)(2)(B), strike State and substitute Defense. 
(12)In the analysis for chapter 2205, in the item related to section 220501, strike Definitions. and substitute Short title and definitions.. 
(13)In section 220501, in the section heading, strike Title and Definitions and substitute Short title and definitions. 
(14)In section 220501(a), in the subsection catchline, strike Title and substitute Short Title. 
(15)In section 220505(b)(9), strike this Act and substitute this chapter. 
(16)In section 220506(d)(3)(A), strike subsections and substitute subsection. 
(17)In section 220509(b)(1)(A), strike a before paralympic sports organizations. 
(18)In section 220511, in the section heading, strike Annual report and substitute Report. 
(19)In section 220512, strike Corporation and substitute corporation. 
(20)In section 220521(a), strike subsections and substitute subsection. 
6.Title 40, United States CodeTitle 40, United States Code, is amended as follows: 
(1)In section 522(a), strike of this section. 
(2)In section 522(b), in the subsection catchline, strike At and substitute at. 
(3)In section 552(a), strike (a) Authority To Take Property Administrator and substitute (a) Authority To Take Property.—The Administrator. 
(4)In section 554(c), in the subsection catchline, strike Transportation. and substitute Transportation.—. 
(5)In section 581(b), strike The Administrator may— and substitute The Administrator of General Services may—. 
(6)In section 593(b), strike available to the Administration and substitute available to the General Services Administration. 
(7)In section 611— 
(A)after under section 1343, 1344, or 1349(b), insert of title 31; and 
(B)after under section 641, insert of title 18. 
(8)In section 3131(e), in the subsection catchline, strike to and substitute To. 
(9)In section 3133(b), in the subsection catchline, strike to and substitute To. 
(10)In section 3133(c), strike (c) A waiver and substitute (c) Waiver of Right to Civil Action.—A waiver. 
(11)In section 3141(1), strike 1494 and substitute 1494). 
(12)In section 3142(d), after amount referred to in section 3141(2)(B), insert of this title. 
(13)In section 3142(e), after determined under section 3141(2)(B), insert of this title. 
(14)In section 3701(b)(3)(B)— 
(A)in the subparagraph catchline, strike 3902 and substitute 3702; 
(B)strike 3902 and substitute 3702; and 
(C)strike subsection (a)(2)(C) and substitute paragraph (1)(B)(iii). 
(15)In section 3702(d), in the subsection catchline, strike to and substitute To. 
(16)In section 3704(a)(1), after authorized by section 553, insert of title 5. 
(17)In section 3704(a)(2), strike of this section. 
(18)In section 6111(b), in the subsection catchline, strike the second period. 
(19)In the analysis for chapter 65, in the first item, which is related to Definition, strike 6581 and substitute 6501. 
(20)In the analysis for chapter 67, in the item related to subchapter I, strike ASSIGMENT and substitute ASSIGNMENT. 
(21)In chapter 67, in the heading for subchapter I, strike ASSIGMENT and substitute ASSIGNMENT. 
(22)In section 8104(b), strike Commission on Fine Arts and substitute Commission of Fine Arts. 
(23)In section 8105, strike post-office and substitute post office. 
(24)In section 8501(b)(1)(A), after sections 5101 and 5102, insert of this title. 
(25)In section 8502(a), strike 5314 and substitute 5315. 
(26)In section 8502(c)(2), after sections 5101 and 5102, insert of this title. 
(27)In section 8711(a), after sections 5101 and 5102, insert of this title. 
(28)In section 8712(a)(2), after sections 5101 and 5102, insert of this title. 
(29)In section 8722(d)— 
(A)strike 52 Stat. 802 and substitute 52 Stat. 797; and 
(B)strike is subject and substitute are subject. 
(30)In section 9302(b), in the subsection catchline, strike with and substitute With. 
(31)In section 14308(b)(2), strike section (a)(2) and substitute subsection (a)(2). 
(32)In section 17504(b), in the subsection catchline, strike with and substitute With. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
